DETAILED CORRESPONDENCE
This Office action is in response to the RCE received June 27, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, and 14 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by FURUICHI et al (JP-2018/028574) and/or SHIRATANI et al (WO-2017/179727).
The claimed invention now recites the following:

    PNG
    media_image1.png
    832
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    664
    media_image2.png
    Greyscale


FURUICHI et al anticipates the claimed invention at paragraphs [0208] and [0210] which disclose the following ionic structures meeting the claimed compound of formula (bd1), see below:    

    PNG
    media_image3.png
    283
    384
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    301
    361
    media_image4.png
    Greyscale


The compounds are used in the composition found in Table 2 on page 50, specifically Examples 9, 10, 19 and 20, see below:

    PNG
    media_image5.png
    701
    1014
    media_image5.png
    Greyscale

Rx1 and Rx2 are seen as hydrogen and Rx3 and Rx4 are bonded to each other to form a ring structure with substituents.
With respect to claim 6, Rx5 and Rx6 are seen as hydrogen and Rx7 is an anionic group and Rx8 is seen as a polycycloalkane optionally having a hydrogen atom substituted with a carbonyl group as a substituent.  This disclosure now recited is met by the structure highlighted below:
    PNG
    media_image6.png
    317
    386
    media_image6.png
    Greyscale

The Office sees the adamantane group as a polycycloalkane wherein one of the hydrogen atoms is substituted with a carbonyl group.
With respect to claim 7, Rx7 is an anionic group and Rx8 is seen as a polycycloalkane optionally having a hydrogen atom substituted with a carbonyl group as a substituent.  
Two or more of Rz1 to Rz4 may be bonded to each other to form a ring structure.
And Ry1 and Ry2 are mutually bonded to form an aromatic ring structure. 
Claim(s) 1-5, 13 and 14 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by SHIRATANI et al (WO-2017/179727).
The claimed invention has been recited above and is included by reference.
SHIRATANI et al report the following compounds (P-1) and (P-2) on page 78, paragraph [0291], shown below:

    PNG
    media_image7.png
    187
    482
    media_image7.png
    Greyscale

These compounds are used in the compositions as seen in Table 1 on page 85, specifically Examples 13 through 23 shown below:
    PNG
    media_image8.png
    636
    1052
    media_image8.png
    Greyscale

Rx1 and Rx2 are seen as hydrogen and Rx3 and Rx4 are bonded to each other to form a ring structure with substituents.
Two or more of Rz1 to Rz4 may be bonded to each other to form a ring structure.
And Ry1 and Ry2 are mutually bonded to form an aromatic ring structure. Rx1 and Rx2 are seen as hydrogen and Rx3 and Rx4 are bonded to each other to form a ring structure with substituents.
Claims 9- 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references of record disclose the limitations of claim 9 wherein Rx7 and Rx8 are bonded to form a ring structure.  
None of the prior art references of record disclose the limitations of claim 10 wherein two or more of Rz1 to Rz4 are bonded to each other to form a ring structure.
And none of the prior art references of record disclose that Rz1 to Rz4 has one anionic group as recited in claim 11 or that Rx5 or Rx6 has one anionic group in claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J. Chu
July 20, 2022